This opinion is subject to administrative correction before final disposition.




                              Before
               STEPHENS, STARITA, and DEERWESTER
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                   Vincent J. RAPACCIUOLO
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202100272

                        _________________________

                          Decided: 23 March 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                           Nicholas Sean Henry

 Sentence adjudged 29 June 2021 by a general court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 400 days, and a bad-conduct discharge.

                              For Appellant:
                  Lieutenant Colonel M. D. Berry, USMC

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
               United States v. Rapacciuolo, NMCCA No. 202100272
                                Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2